Citation Nr: 1826411	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip disorder.

4.  Entitlement to an increased evaluation in excess of 10 percent for residuals right knee strain.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esq.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to an increased evaluation in excess of 10 percent for residuals, right knee strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In October 2000, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability.  The Veteran did not appeal this decision and it became final.

2.  Evidence added to the record since the October 2000 rating decision does not relate to an unestablished fact that is necessary to establish service connection for a left knee disability.

3.  In October 2000, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran did not appeal this decision and it became final.

4.  Evidence added to the record since the October 2000 rating decision does not relate to an unestablished fact that is necessary to establish service connection for a low back disability.

5.  In October 2000, the RO denied the Veteran's claim of entitlement to service connection for a right hip disability.  The Veteran did not appeal this decision and it became final.

6.  Evidence added to the record since the October 2000 rating decision does not relate to an unestablished fact that is necessary to establish service connection for a right hip disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim of entitlement to service connection for a left knee disability have not been met.  38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for a low back disability have not been met.  38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156 (2017).

3.  The criteria for reopening a claim of entitlement to service connection for a right hip disability have not been met.  38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and to assist the Veteran in the development of his claims. The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist has been satisfied.  All identified outstanding evidence has been obtained to the extent possible.

III.  New and Material Evidence

The Veteran's claim for service connection for a left knee disability was denied in an October 2000 rating decision.  The Veteran did not appeal that decision nor did he submit any relevant evidence within one year of the decision; therefore it is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The assertion of a new theory of entitlement to service connection for the same disease or injury that was previously the subject of a final decision does not constitute a new distinct claim for benefits.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir 2008).  However, evidence offered in support of that theory of entitlement can be sufficient to warrant reopening of the claim if it meets the definitions of new and material.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.  Id.

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Left Knee

The evidence considered at the time of the October 2000 rating decision consisted of service treatment records and a VA examination.  The claim was denied because the evidence failed to show that the Veteran had a left knee disability that was incurred in or aggravated by his active duty.

Upon review of the record, the Board finds that new and material evidence has not been received sufficient to reopen the claim for service connection for a left knee disability.

The evidence received since the prior final denial includes VA treatment records, lay statements, and a VA examination.  While this evidence is new in that it has not been previously submitted to agency decision makers, it is not material because none of it relates to the bases of denial of the original claim.

The recently received VA examination shows that the Veteran is not currently diagnosed with a left knee disability.  The new medical records show that the Veteran was treated for left knee problems, which was established previously; thus these records are redundant of the previous evidence of record.

The evidence added to the record since the October 2000 rating decision consists of outpatient treatment records and VA examinations.  This evidence is "new," as it was not previously submitted to agency decision makers.  However, it is not material as it does not establish that the Veteran has a current knee disability that was either incurred in or is related to his time in service.

Thus, none of the new evidence submitted since the prior denial relates to an unestablished fact that is necessary to substantiate the claim.  There is no new evidence that establishes the Veteran has a current left knee disability which was incurred in service, or is related to his time in service in any way.  For the foregoing reasons, the evidence submitted since the October 2000 rating decision denying service connection for a left knee disability does not relate to any of the bases for the prior denial.  The evidence is not new and material and therefore reopening the claim for service connection for a left knee disability is not warranted.

Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.  The benefit-of-the-doubt doctrine is therefore not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).

Low Back Disability, Claimed as Secondary to Service-Connected Residuals, Right
Knee Strain

The Board notes that the Veteran originally filed a claim for service connection for a low back disability in April 2000.  In an October 2000 rating decision, the RO denied the claim because the medical evidence showed no diagnosis of a low back disability.  It was noted that a June 2000 VA examination revealed a normal back examination.  The Veteran did not appeal this decision and it became final.

In a September 2011 rating decision, the RO confirmed and continued the previous denial of service connection for a low back condition, now claimed as secondary to residuals of service-connected right knee strain because no new and material evidence had been received.

After careful review of the record, the Board finds that the evidence received since the prior final rating decision includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.  The evidence consists of VA treatment records, examination reports, and lay statements.  The newly submitted medical evidence does not establish that the Veteran has had a low back disability at any time during the appeal.  To the extent that the Veteran asserts that he has the claimed disability, his contention was previously of record and was considered at the time of the prior denial.  Thus, this information is merely cumulative of information previously received.  The evidence is not new and essentially duplicative of evidence previously before VA decision makers at the time of the last final adjudication.  The Veteran has not identified any specific piece of evidence that he believes satisfies the requirement for new and material evidence to reopen the matter.

The Board acknowledges that the Veteran raised a new etiological theory (secondary service connection) to reopen his claim.  However, a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 1999 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  While a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C. § 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In this case, such evidence has not been presented.  The evidence is not new and material and therefore reopening the claim for service connection for a low back disability is not warranted.

Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.  The benefit-of-the-doubt doctrine is therefore not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).

Right Hip, Claimed as Secondary to Service-Connected Residuals of Right Knee Strain

The Board notes that the Veteran originally filed a claim for service connection for a right hip disability in April 2000.  In an October 2000 rating decision, the RO denied the claim because the medical evidence showed no diagnosis for the claimed condition.  It was noted that a June 2000 VA examination revealed no findings relating to a right hip disability.  The Veteran did not appeal this decision and it became final.

In a September 2011 rating decision, the RO confirmed and continued the previous denial of service connection for a right hip disability, now claimed as secondary to residuals of service-connected right knee strain because it determined that no new and material evidence had been received.

After careful review of the record, the Board finds that the evidence received since the prior final rating decision includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.  The evidence consists of VA treatment records, examination reports, and lay statements.  The newly submitted medical evidence does not establish that the Veteran has had a right hip disability at any time during the appeal.  To the extent that the Veteran asserts that he has the claimed disability, his contention was previously of record and was considered at the time of the prior denial.  Thus, this information is merely cumulative of information previously received.  The evidence is not new and essentially duplicative of evidence previously before VA decision makers at the time of the last final adjudication.  The Veteran has not identified any specific piece of evidence that he believes satisfies the requirement for new and material evidence to reopen the matter.

The Board acknowledges that the Veteran raised a new etiological theory (secondary service connection) to reopen his claim.  However, a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 1999 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  While a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C. § 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In this case, such evidence has not been presented.  The evidence is not new and material and therefore reopening the claim for service connection for a right hip disability is not warranted.

Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.  The benefit-of-the-doubt doctrine is therefore not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).


ORDER

The application to reopen the claim for service connection for a left knee disability is denied.

The application to reopen the claim for service connection for a low back disability is denied.

The application to reopen the claim for service connection for a right hip disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased evaluation for his service-connected residuals, right knee strain. 

The Board notes that the Veteran was last afforded a VA examination in March 2014.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that the examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Additionally, in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the March 2014 examination is inadequate because it does not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  Furthermore, recent Court precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record, or explain why he or she could not do so.  See Sharp v. Shulkin, 26 Vet. App. 26 (2017).  Accordingly, the Veteran should be afforded a contemporaneous VA examination which includes such findings and properly assesses the current level of the Veteran's service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical treatment records and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected right knee strain.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for a VA knee examination.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.  The examiner should clearly list all current disabilities of the right knee diagnosed on examination.

The examiner should provide opinions as to the following: 

The examiner should determine the range of motion of the Veteran's right knee, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination or flare-up should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Then, readjudicate the appeal. If the benefit sought is not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


